214 U.S. 502 (1909)
MISSOURI, KANSAS & TEXAS RAILWAY CO.
v.
KENNEDY.
No. 817.
Supreme Court of United States.
Submitted April 26, 1909.
Decided May 3, 1909.
ERROR TO THE COURT OF CIVIL APPEALS FOR THE THIRD SUPREME JUDICIAL DISTRICT OF THE STATE OF TEXAS.
Motion to dismiss or affirm.
*503 Mr. C.A. Culberson for the defendant in error in support of the motion.
Mr. James Hagerman, Mr. J.M. Bryson and Mr. A.B. Browne, for the plaintiff in error in opposition thereto.
Per Curiam:
Writ of error dismissed for want of jurisdiction.